Dixon, C. J.
A right of way contested or denied raises a question of title to lands, over which a justice of the peace has no jurisdiction; but a right of way admitted, or not denied, does not. The defendants, by their demurrer, admitted that a right of way existed as alleged in the complaint, and the issue thus formed was one over which the justice had - jurisdiction, the same as if the action had been for a trespass upon land in possession of the plaintiff, and his title to the land had been admitted. The justice, therefore, erred in dismissing the suit for want of jurisdiction ; and the circuit court was right in reversing his judgment.
A judgment of dismissal is a final judgment, from which an appeal may be taken to the circuit court, although no costs are given against the plaintiff. And the plaintiff, not having made oath, at the time of appealing, that he had a valid claim against the defendant, as set forth in his complaint, exceeding the sum of fifteen dollars, the circuit court was also right in simply reversing the judgment of the justice. In such case there can be no new trial in the circuit court. The judgment of the jus*387tice can only be reversed, and that is the end of the action. R. S., ch. 120, secs. 217 and 218.
By the Court.- — Judgment affirmed.